Exhibit 10.1

 

GENOCEA BIOSCIENCES, INC.

 

FIFTH AMENDMENT TO CONSULTING AGREEMENT

 

This Fifth Amendment to Consulting Agreement (the “Amendment”) is made as of the
15th day of June, 2015 (the “Amendment Date”) by and between Genocea
Biosciences, Inc., a Delaware corporation (the “Company”) and George Siber (the
“Consultant”). Capitalized terms used herein but not otherwise defined shall
have the meanings given to such terms in the Consulting Agreement (as defined
below).

 

WHEREAS, the Company and the Consultant are parties to that certain Consulting
Agreement, dated as of May 16, 2007, as amended on June 30, 2009, December 16,
2010, June 15, 2011, and June 5, 2013 (the “Consulting Agreement”);

 

WHEREAS, the term of the Consulting Agreement currently expires on June 17,
2015;

 

WHEREAS, the Consulting Agreement may be amended by written agreement signed by
the Company and the Consultant; and

 

WHEREAS, the Company and the Consultant desire to amend the Consulting Agreement
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the undersigned agree to amend the Consulting Agreement as
follows:

 

1.                                      Term.  As of the Amendment Date, the
term of the Consulting Agreement is extended until June 17, 2017.

 

2.                                      Compensation.  As of the Amendment Date,
Section 2(A) of Exhibit A shall be amended and replaced in its entirety as
follows:

 

“(A) Throughout the term of this Agreement the Company will pay Consultant a fee
of $5,208 per month in consideration for rendering the Services.  All such
payments will be made monthly within ten days after the close of the calendar
month.”

 

3.                                      Miscellaneous.

 

(a)                                 Continuation of Agreement.  Except as
amended hereby, the Consulting Agreement shall remain in full force and effect.

 

(b)                                 Entire Agreement.  The Consulting Agreement,
as amended hereby, constitutes the entire agreement between Consultant and the
Company with regard to the subject matter hereof.  The Consulting Agreement, as
amended hereby, is the complete, final, and exclusive embodiment of their
agreement with regard to the subject matter thereof and supersedes any prior
oral discussions or written communications and agreements.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Severability.  Whenever possible, each
provision of the Consulting Agreement, as amended hereby, will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of the Consulting Agreement, as amended hereby, is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but the Consulting Agreement, as
amended hereby, and will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provisions had never
been contained in the Consulting Agreement or this Amendment.

 

(d)                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles thereof.

 

(e)                                  Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Amendment may also be executed and delivered by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to Consulting
Agreement as of the date first written above.

 

 

 

 

 

COMPANY

 

 

 

 

 

/s/ William Clark

 

Name:

William Clark

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ George Siber

 

Name:

George Siber

 

--------------------------------------------------------------------------------